           Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                          SOUTHERN ÐISTRICT OF NEW YOR,K

 STATE OF NEW JERSEY,
 STATE OF CONNECTICUT,
 STATE OF DELAWARE,
 STATE OF NEW YORK,                                                 Case No. : 1:20- cv-0I425-JGK
 COMMONWEALTH OF MASSACHUSETTS,
 ürud CTTY OF NEIV YORK,
                                                                    REPLY DECLARATION
                           Plaintiffs,                              OF MICHAEL SHEEHAN
                  v                                                 IN SUPPORT OF
                                                                    PLAINTIFFS' MOTION
ANDREW R. WHEELER, Administrator of the                             FOR SUMMARY
United Sta,tes Enuironmental Protection Agency;                     JUDGMENT AND IN
and the UNITED STATES ENVIRONMENTAL                                 OPPOSITION TO
PROTECTION AGENCY,                                                  DEFENDANTS' CROSS-
                                                                    MOTION FOR SUMMARY
                           Defendants                               JUDGMENT
                                         1




           I, Michael Sheehan, declare as follows:

           1.    I am the Director           of the Bureau of   Air Quality Planning in the Division

of   Air   Resources of the New York State Department of Environmental Conservation

(DEC), where I oversee aII aspects of air quality planning for the State of New York

My background and qualifications are fully set forth in my prior declaration dated

May 15, 2020 and submitted in this matter in support of plaintiffs' motion for
summary judgment. See Doc. 33-5 (Sheehan May 15, 2020 DecI.)

           2.    I    am familiar with the facts and circumstances of this matter, which

seeks to compel defendants Administrator Andrew Wheeler and the United States

Environmental Frotection Agency (collectively, EPA),                        to   promulgate federal

implementation plans (Federal Flans or FIFs) for lllinois, Indiana, Michigan, Ohio,
      Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 2 of 14




Pennsylvania, Virginia and West Virginia (the Upwind States) that fully address

their outstanding obligations under the "Good Neighbor Frovision" of the federal
Clean Air Act (Act) to prohibit interstate transport of air pollution that significantly

contributes to nonattainment or interferes with maintenance of the 2008 ozone

national ambient      air quality    standards (2008 ozone NAAQS)         in   New Jersey,

Connecticut, Delaware, New York, Massachusetts, and the City of New York

(Plaintiff States)

       3.     I   submit this declaration in response to EPA's opposition and cross-

motion papers filed June 5,2020, including EPA's Memorandum of Law in Opposition

to Plaintiffs' Motion for Summary Judgment and in Support of Defendants'             Cross-

Motion for Summary Judgment, Doc. 36-1 (EPA Opp.) and the Declaration of Anne

Idsal and accompanying attachment, Docs. 36-3 and 36-4 (Idsal Decl.), and in further

support of plaintiffs' motion for summary judgment

       4.     EPA concedes    it   has an obligation to promulgate FIPs fully addressing

the Upwind States' significant contributions to downwind nonattainment,            see, e.9.,

Idsal DecI. TT 5, 68, 79, 99, but disregards the maximum time period provided by the

Clean Air Act for doing so.        ,Se¿   42 U.S.C. S 7410(cX1). Under the statute, "[t]he

Administrator shall promulgate a Federal implementation plan at any time within             2

years after the Administrator--(A) finds that a State has failed to make a required

submission or finds that the plan or plan revision submitted by the State does not

satisfy the minimum criteria established under subsection (kXlXA), or                    (B)




                                                 .)
         Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 3 of 14




disapproves       a State implementation plan submission in whole or in part." Id.
(emphasis added).

         5.       EPA primarily asserts that           its   proposed rulemaking sched.ule is

"expeditious," Idsal DecI. tf 6, despite proposing to take up to three years from the

vacatur of the CSAPR Close-Out        ín   New Yorlz u. EPA,781 F. App'x 4 (D.C. Cir. 2019),

in October 20!9, more than a year longer than the maximum                     two-year period

provided under the Clean Air Act for         EP.A.'s   long-overdue FIP obligations. 42 U.S.C.

S   7a10(c)(1).

         6.       EPAs concession that it has routinely taken longer than permitted by

statute to promulgate interstate transport rules for successive ozone standards, Idsal

DecI.   1TT   S4-S7, 179, demonstrates the particular need here            for a court-ordered

deadline that is within the statutory timeframe-not the unlawfully prolonged

schedule EPA has proposed.

         7.       Plaintiffs have proposed a reasonable, feasible schedule for a single

comprehensive rulemaking           that fully resolves aII remaining good neighbor
obligations of the Upwind States for the 2008 ozone NAAQS by the 202L ozone season.

EPA should be required to issue proposed FIPs fully addressing the Upwind States'

respective significant contributions to interstate transport for the 2008 ozone NAAQS

by October 1,       202O and promulgate      final FIPs no later than March       I,   202L   See


Sheehan May 15, 2020 Decl. TT 59-61.

         8.       EPA also claims that plaintiffs' schedule is not "feasible," Idsal Decl.     lJ


6. But EFA fails to adequately demonstrate in the ldsal Declaration that plaintiffs'


                                                  3
      Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 4 of 14




proposed schedule         is impossible.   Rather, plaintiffs' schedule      is reasonable   and

congruent with the statutory timeframe, providing approximately 17 months from

the vacatur of the CSAPR Close-Out          in   New Yorle u.   EPAto a final rule.

      9.       In contrast, EPA proposes a two-part                rulemaking, with the first

rulemaking addressing emissions reductions achievable                  in the short-term from
electric generating unit (EGU) sources (Rulemaking #1), and the second rulemaking

(Rulemak ing #2) addressing non-EGIJ sources, such as cement kilns,                   oil and, gas

refining facilities, and steel mills, and potentially longer-term red,uctions from EGUs.

Idsal Decl.   tTT   8, 137.

       10.      Given the impending attainment deadlines, and the long-overdue

nature of EPA's FIP obligations, EPA's proposed two-part rulemaking is unlawful

and adds unnecessary complexity and time to an already delayed process.

       11.      The ldsal Declaration does not demonstrate the impossibility of                  a

comprehensive rulemaking addressing all upwind states and sources together, as

plaintiffs have demonstrated. is feasible and necessary.

       12.      EPA admits that      it has already completed air quality modeling. See
Idsal Decl. TT 92, 110. Therefore, the additional analytical steps to develop a single,

comprehensive rule should be well underwây, and                  it is feasible to complete this
rulemaking on the timeline plaintiffs propose.

       13.      With respect to non-EGIJ sources, EPA points to alleged data gaps, see,

e.g., Idsal Decl. TIT 126-136,     but does not demonstrate that these data gaps render

plaintiffs' proposed rulemaking schedule impossible.


                                                   4
      Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 5 of 14




       14.   EPA overstates the scale and quality of the data       it claims is necessary
and missing. As   I described in my prior declaration,    Sheehan   May I5, 2020 Dect.   lJ


70, EPA need not gather information on aII potential upwind, non-EGIJ sources, but

should focus on the largest stationary non-EGIJ sources, such as cement kilns, oil and

gas refining facilities, and steel mills, aII of which have substantial emissions as well

as existing monitoring and reporting obligations and equipment under applicable

operating permits.

       15. In addition, the periodic National Emissions Inventory requires          states

to submit data on their Iarge sources every three years and their largest          sources

annually. For example, for tlne 20L7 National Emissions Inventory (NEI), New York

submitted data for 365 sources with Clean Air Act title V operating permits. Of these

sources, 96 were EGUs and 269 were non-EGUs. New York annually submits data

for its "Type A" sources of nitrogen oxides (NOx), which are those sources with the

potential to emit at least 2,500 tons of NOx per year. New York's most recent

submission included data for 13 Type A NOx sources: 12 EGUs and 1 non-EGU.

       16.    EPA should focus on the highest-emitting NOx sources in the Upwind

States, and the NEI provides a reasonable starting point for this analysis.

       17.    EPA concedes that for the 2017 NEI     it   received data for approximately

81,000 non-EGU sources, including information on emissions control equipment for

17,000 sources. Idsal Decl. T 13õ.

       18. In addition, EPA maintains a                Reasonably Available Control

Technology/Best Available Control Technology/Lowest Achievable Emissions


                                            õ
        Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 6 of 14




Reductions database      with oveï 7,500 determinations that can help         identify

appropriate technologies     to mitigate pollution, which could also inform its
rulemaking.   See   EPA, RACT/BACT/LAER Clearinghouse (RBLC) Basic Information,

https://www.epa.gov lcatclractbactlaer-clearinghouse-rblc-basic-information (last

visited June L7,2020).

        19.   To the extent EPA needs to collect additional data on non-EGl]s, the

agency should have been working on this task for at least the past 4 years. EPA itself

identified the need for such data in the 2016 CSAPR Update and affirmatively stated

that it intended to continue to obtain the necessary non-EGU data. S¿e 81 Fed. Reg.

74,504,74,522 (Oct. 26, 2016) ('The EPA intends to continue to collect information

and undertake analyses for potential future emission reductions at non-EGtls that

may be necessary to fully quantify states' interstate transport obligations in a future

action.").

        20.    The need for EPA to collect non-EGU data is not an issue that arose with

the decisions in the faII of 2019 inWisconsin u. EPA,938 F.3d 303 (D.C. Cir. 2019),

and New Yorh u. EPA; nor were these decisions the     first time EPA was put on notice

of its outstanding FIP obligations. Contra Idsal Decl. T 180. Both New York and

Connecticut put EPA on notice of its FIF obligations with notice letters in 2017, and

subsequently commenced deadline enforcement litigation in this Court, culminating

in this Court's prior order declaring, among other things, EFA's failure to undertake

its mandatory duty to promulgate FIPs for many of the lJpwind States. See New      York,

u.   Fruitt, No. 18-cv-406,2018 WL 2976018, at *4 (S.D.N.Y. Jun. 12, 20LB).


                                            6
         Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 7 of 14




         2L. In any event, EPA has now had nearly nine months since the Court's
October 1, 2019 vacatur of the CSAPR Close-Out in New Yorlz u. EPA during which

it   has indisputably again been on notice of outstanding FIP obligations under the

2008 ozone NAAQS, see ldsal DecI. T 179, and should have been actively gathering

information it claims to need.

         22.   Even     if EPA has taken no steps to collect non-EGU data since October
20Ig (or indeed since June 2016 when it issued the CSAPR lJpdate), it need not wait

until after completing an EGU-focused rule in March           2021   to even begin d.ata

collection , contra Idsal DecI. ']l 81, and then possibly undertake another supplemental

round of rulemaking over another year in 2022.

         23.   Instead, EPA-without waiting for         a court order-could issue an
Advance Notice of Proposed Rulemaking to collect non-EGU data now with the goal

of obtaining necessary data as expeditiously as practicable and. in time for a proposed.

rulemaking in the fall of 2020. This is a reasonable, substantially more expeditious

approach than waiting another year until almost tlne 2O2l attainment deadline to

evenpropose arule for non-EGUs, which EPA expects wiII prompt submission of long-

awaited data, and then possibly extending that rulemaking another nine months for

 a supplemental proposal tn 2022. An Advance Notice would directly address EPA         s


 concern    that two rounds of public comment on the non-EGU portion of                a

 comprehensive rulemaking may be needed for a "technically and legally defensible

 final action."   Se¿   ldsal Decl.   IT 180.




                                                7
      Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 8 of 14




      24. If updating control cost information for the relatively more diverse set
of sources found in the non-EGU sectors             will entail a "very substantial effort,"   as EPA

anticipates, Idsal Decl.      ïl   142,   it is critical that this effort begin as soon as possible,
and not wait until another attainment deadline passes in202l,as EPA has proposed,.

       25.    EPA is incorrect to âssert, see Idsal Decl. T 9, that its proposed

Rulemaking#1will provide relief from upwind interstate ozone transport by the 2021

serious attainment deadline for downwind States such as New York. Attainment by

tlne 2021attainment deadline          will   be based on ozone measured during the 2018, 2019

and 2020 ozone seasons. Since the 2020 ozorte season is presently underway,
plaintiffs seek a complete remedy by 202t because of the Clean Air Act's command to

ensure attainment as expeditiously as practicable. Indeed, EPA acknowledges that

2020 is the last     full   ozone season       in which air quality monitoring wiII be used           to

determine attainment by the 2021attainment deadline.                  See   Idsal DecI. fl 71 n.11.

       26.    With respeôt to the various rulemaking steps EPA proposes, a bifurcated

rulemaking adds significant redundancy                      to the rulemaking timeline and
unnecessarily lengthens the schedule. EPA concedes that                     it has allotted up to 10
months for agency internal review, two months at each draft and final rule stages for

Rulemaking #1, Rulemaking #2, and another two months for the supplemental

proposal.   See   ldsal Decl. TT 159, 164,I7I-I72, Attachment             1.


       27.        Similarly, EPA has allotted up to seven months for interagency review,

because of the need for five separate reviews-one each at both the proposed and final




                                                      8
      Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 9 of 14




rule stages for Rulemaking #1, Rulemaking #2, and another for the anticipated

supplemental proposal. Id.sal Decl.   llfl   1"59, 165, 173.

      28. EPA's internal review schedule also contemplates unnecessary
additionaltime to reevaluate the contributionthresholdit uses at Step 2 of the four-

step CSAPR framework, possibly applying a less-stringent one-part-per-billion

threshold. as opposed to the settled. one-percent-of-the-NAAQs threshold used in

CSAPR and the CSAPR Upd.ate, see Idsal Decl. TlT103 n.15. EPA should abandon this

discretionary effort to roll back the well-established contribution level, an arbitrary

attempt to red.uce upwind significant contribution by simply raising the threshold

without actually red.ucing any upwind emissions. EPA has never applied this       less-

stringent threshold under the CSAPR framework for the 2008 ozone NAAQS,             see


Idsal Decl.   î    59; has no supporting d.ocumentation for doing so now; and could

unsettle and undermine even the partial progress made            in   reducing upwind

significant contributions in the CSAPR Update.

       29.    EPA's proposed bifurcated. rulemaking would also unnecessarily

Iengthen the rulemaking schedule by proposing a total of 165 days-almost five-and-

a-half months-for public comments: 45 days for Rulemaking #1, another 60 days for

Rulemaking#2, plus another 60 days if a supplemental proposal for Rulemaking #2

is issued. Idsal Decl. T 167.

       30.        Although New York acknowledges the statutory requirement for public

comment and.believes an ample public comment period is critical to successful

rulemaking, EFA's long-overd.ue deadline and the ongoing threat to public health


                                                 I
     Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 10 of 14




from each day of excess ozone pollution in downwind areas weigh heavily in favor of

an expeditious rulemaking process

      31.      For example, a 45-day comment period for a single, comprehensive

rulemaking is reasonable             in this context, and EPA does not demonstrate it        is

impossible. See Idsal Decl.         '1T   181. This timeframe for comments on a comprehensive

fuII remedy-the sâme timeframe EPA proposes for Rulemaking #l-provides
sufficient time to meet the public hearing and comment period requirements of the

statute,   see 42   U.S.C.   S   7607(dX5), and is justified and feasible given the need for an

expeditious process to address this long-overdue obligation. See Sheehan May 15,

2020 Decl. fl 71

       32.      EPA's bifurcated rulemaking also adds unnecessary delay by proposing

more than ten weeks total for review of comments: two weeks for Rulemaking #1 and

then a month each for Rulemaking#2 and any supplemental proposal. Idsal Decl. t[

168. In my professional experience, eight weeks is sufficient for review of comments

and preparation of responses. Beyond conclusory assertions, see ldsal Decl. T 182,

EPA has not shown this is impossible.

       33.     Instead, EPA's timeline proposes overly lengthy timelines for two and

possibly three distinct rulemaking phases for preparation of a response to comments

document, revised Regulatory Impact Analysis, post-comments technical analysis,

and preamble drafting: three months for Rulemaking #1, another six months for

Rulemaking#Z, and yet another six months for a potential supplemental rulemaking

Idsal Decl. T159.


                                                     10
     Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 11 of 14




      34.    EFA's assertions, Idsal Decl.       11   182, that the work of reviewing and

responding to comments, drafting one or more technical support documents and

drafting a final rule cannot be done within the approximately three months I have

proposed, see Sheehan May I5, 2020 DecI.    n\    7   5-77 , are   purely conclusory and do not

demonstrate that the timeline plaintiffs have proposed is impossible

      35. As I     previously stated, EPA should begin developing the technical

support document when    it   develops the rule proposal. Sheehan May L5, 2020 DecI.            lJ


76. If EPA waits until reviewing comments on the proposal to draft the final technical

support document, in my experience, this can be completed in two to three weeks and

should be prepared concurrently with EPA's responses to comments document.                    -Id.

EPA's statements on the number of pages of technical documentation for prior

transport rules, Idsal Decl.     T L82, do not provide information               about the time

necessary to prepare those documents, nor demonstrate that the time plaintiffs have

proposed for preparation of those documents is impossible

      36.    Drafting the final rule should also occur concurrently with preparation

of other documents such as technical support documentation and responses                       to

comments, and    in my experience can be completed in approximately two weeks.
Contra ldsal Decl. T 182; see Sheehan May 15, 2020 Decl.                   \   77. The final rule

preamble should appear substantially similar to the proposal, and thus EPA will not

be starting this task from nothing

       37.   Overall, the months EPA has proposed                    at   each stage for these

rulemaking steps are individually too long, and EFA has proposed to further expand


                                            11
      Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 12 of 14




these unnecessarily lengthy timeframes by going through the process multiple times,

with up to three,          consecutive,   partial-not concurrent or     comprehensive-

lulemakings.

      38. In contrast, plaintiffs'         proposed single, comprehensive rulemaking

schedule is a reasonable, expeditious approach that     will provide the full   remed¡z   that
plaintiffs have sought-but have been unlawfully denied-for years.

      39.      EPA's assertion, Idsal DecI. T 183, that promulgation of a complete

remedy by March       I,   202!   will not allow implementation of necessary      emissions

reductions during t}:re 202I ozone season is simply incorrect. Even        if   some of the

emissions reductions to which plaintiffs are entitled occur in future yeârs, as EPA

concedes, many of the emissions reductions expected from EGUs       will likely   come from

running existing control equipment and can be accomplished in the matter of a few

months. Idsal Decl.   tl   13 Indeed, this is EPA's own justification for Rulemaking #1.

Id.

      40.      Likewise, Iarge non-EGU sources that have existing emissions control

equipment should be able to operate them to reduce emissions within a matter of

weeks or months, again providing critical relief to downwind States

       47.     Additional longer-term solutions for both EGU and non-EGU sources

may also be required to fully eliminate upwind States' significant contributions, such

as installation of new catalytic and non-catalytic post-combustion control equipment.

As EFA observes, Idsal Decl. T 183, these longer-term solutions may not come into

operation until later ozorre seasons, but this is no reason to delay even analyzing the


                                              T2
     Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 13 of 14




need and requiring them noîw, so that the installation process begins. Plaintiffs'

proposed schedule requires EPA to develop the remedy by the spring of 202I, while

EPA's proposed schedule would delay even starting      to   analyze the need for these

additional control measures until just before the 202I attainment deadline

      42.    Thus, EPA would ensure that no full remedy was in place by the 202I

attainment deadline, contrary to Wisconsir¿ and New Yorh. As a practical matter, this

would further delay requirements that these sources begin the permitting and

installation of such controls by one or two additional ozone seasons,l at tremendous

cost to public health in New York.

      43.    In sum; EPA has proposed a schedule that is unlawful and unreasonably

prolonged, while failing to demonstrate the impossibility of plaintiffs' reasonable,

feasible and lawful schedule. Plaintiffs' proposed action by October 1, 2020 and final

action by March   I,   2O2I is feasible and necessary to prevent further harm to New

York and the other Plaintiff States




1 EPA suggests that certain downwind States may avoid reclassification to more
severe ozorTe nonattainment status or receive an extension of their 2O2l attainment
deadline due to improved air quality in 2020. Idsal Decl. T 1S4 n.34. But this is
extremely unlikely with the exceedances of the 2008 ozone NAAQS that have already
occurred during the 2020 ozone season and given the historically unprecedented
levels to which ozone would have to decrease in 2020 to lower the three-year, 2018-
2019-2020 averages to attainment levels.
                                           13
       Case 1:20-cv-01425-JGK Document 37-2 Filed 06/19/20 Page 14 of 14




I   declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct

So declared   this l8th dav ofJune


                                         Michael Sheehan




                                        I4
